DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant's claim amendments received 28 April 2022.  Claims 1-16 are currently pending of which claims 1-6 and 12-14 are currently amended, claims 15 and 16 are new and claims 8 and 9 are withdrawn.  

Claim Interpretation
It is important to note that the pending claims are drawn to an apparatus.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function. Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed function (MPEP 2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the claim recites the limitation that “a second heat exchanger is arranged in the fourth line and configured to exchange heat but not mass between the coolant and the water in the second line”.  It is unclear as to how a heat exchanger in the fourth line exchanges heat in the second line.  For the purpose of Examination, it has been interpreted that second line was utilized in error and that this limitation should refer to the fourth line.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,427,658 to Allen (Allen).
As to claim 1,  Allen teaches an electrolysis device for electrolysis of water, comprising an electrolysis cell (10), wherein the electrolysis cell (10) comprises an anode space (34) comprising an anode (12) and a cathode space (36) comprising a cathode (30) separated from each other by a proton exchange membrane (20), the anode and cathode space both comprising inlets for receiving electrolyte comprising water and outlets for the electrolyte and product gases and thus suitable for receiving water and oxidizing it at the anode to give a first product comprising oxygen (for example chloride dioxide) and reducing it at the cathode to a second product comprising hydrogen (hydrogen gas), a first gas separating apparatus (50) capable of separating oxygen, wherein the first gas separating apparatus (50) is arranged at least partially above the electrolysis cell (10) such that water flow from the anode space (34) to the first gas separation apparatus (50) and back to the anode space (34) via only natural circulation (i.e. gravity) (Column 4, Lines 45-48; Column 5, Line 51; Column 7, Lines 5-26 and 54-55;  Column 8, Lines 41-49; Column 9, Lines 60-65; Figure 1).  The electrolysis cell of Allen would be capable of performing the functional language of “configured to electrically cleave water in hydrogen and oxygen gas” to “give a first product comprising oxygen gas” and “give a second product comprising hydrogen gas”, and the first gas separating apparatus would be capable of performing the functional language of “for separation of the first product comprising oxygen gas” (MPEP 2114).  The electrolysis cell of Allen would further be capable of operating, at least for some points in time, at an operating pressure of not greater than 2 bar (MPEP 2114).
As to claim 2, Allen teaches the apparats of claim 1. Allen further teaches that the apparatus comprises a first line (48) connected to an upper section of the anode space (34) and to the first gas separating apparatus (50) in which the water flows via the natural circulation and a second line (44) which is connected to the first gas separating apparatus (50) and to a lower section of the anode space (34) in which the water flows via the natural circulation (Column 9, Lines 45-65; Figure 1).
As to claim 3, Allen teaches the apparatus of claim 2.  Allen further teaches that the apparatus comprises a second gas separating apparatus (76) for separating the hydrogen gas, a third line (74) connected to an upper section of the cathode space (36) and to the second gas separating apparatus (76), and a fourth line (70) connected to the second gas separating apparatus (76) and to a lower section of the cathode space (36), wherein the second gas separating apparatus (76) is arranged at least partially above the electrolysis cell (10) so that water flows in the third line (74) and the fourth line (70) via only natural circulation (gravity) (Column 11, Lines 18-60; Figure 1).  The second gas separating apparatus of Allen would be capable of performing the functional language of “for separation of the second product comprising hydrogen gas” (MPEP 2114).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 1,222,809 to Sebille (Sebille) in view of US Patent No. 5,484,512 to Sasaki et al. (Sasaki).  
As to claim 1, Sebille teaches an electrolysis device for electrolysis of water, comprising an electrolysis cell (10), wherein the electrolysis cell (10) comprises a plurality of plates (11) separated into two sides with use of a diaphragm (21) forming an oxygen generating side on one side of the plate (11) and a hydrogen generating side on the other side of the plate (11), thus forming an anode space comprising an anode side of the plate (11) and a cathode space comprising a cathode side of the plate (11) separated from each other by the diaphragm (21), the anode space comprising an inlet for water (19) wherein the water is oxidized and produces oxygen gas as a first product and the cathode space comprising an inlet for water (20) wherein the water is reduced and produces hydrogen gas, a first gas separating apparatus (34) capable of separating oxygen, wherein the first gas separating apparatus (34) comprises a first apparatus water outlet (outlet to second line (42)) that is arranged above the electrolysis cell (10) such that water flows from the anode space to the first gas separation apparatus (34) and back to the anode space via only natural circulation (i.e. without the use of pumps) (Page 1, Lines 37-47; Page 1, Line 111 to Page 2, Line 73; Figures 1, 3 and 4). 
Sebille fails to specifically teach that the diaphragm is a proton exchange membrane; however, Sasaki also discusses water electrolysis cells and teaches that proton (cation) exchange membranes are preferred to asbestos membranes, as in Sebille, in terms of current density and impurity reduction as well as compactness (Column 5, Lines 13-24 and Column 5, Line 66 to Column 6, Line 8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a proton exchange membrane in place of the asbestos membrane of Sebille in order to improve the current density, impurities and size of the cell as taught by Sasaki.  
 The limitation “wherein the water electrolysis cell is configured maintain an operating pressure of not greater than 2 bar” is a functional limitation.  The apparatus of Sebille would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  
As to claim 2, the combination of Sebille and Sasaki teaches the apparatus of claim 1.  Sebille further teaches that the apparatus comprises a first line (33) connected to an upper section of the anode space of the cell (10) and to the first gas separating apparatus (34) in which the water flows via the natural circulation and a second line (42) which is connected to the first apparatus water outlet of the first gas separating apparatus (34) and to a lower section of the anode space of the cell (10) in which the water flows via the natural circulation (Page 2, Lines 44-73; Figure 1).
As to claim 3, the combination of Sebille and Sasaki teaches the apparatus of claim 2.  Sebille further teaches that the apparatus comprises a second gas separating apparatus (28) for separating the hydrogen gas, a third line (27) connected to an upper section of the cathode space of the cell (10) and to the second gas separating apparatus (28), and a fourth line (43) connected to the second gas separating apparatus (28) and to a lower section of the cathode space of the cell (10), wherein the second gas separating apparatus (28) comprises a second apparatus water outlet (outlet to fourth line (43)) that is arranged above the electrolysis cell (10) so that water flows in the third line (27), out the second apparatus water outlet, and then into the fourth line (43) via only natural circulation (gravity) (Page 2, Lines 44-73; Figure 1).
As to claim 7, the combination of Sebille and Sasaki teaches the apparatus of claim 3.  Sebille further teaches that the second line (42) and the fourth line (43) are connected via a connection line configured to cause water equalization between the anode space and the cathode space (Page 3, Lines 68-73).
As to claim 15, the combination of Sebille and Sasaki teaches the apparatus of claim 1.  The limitation “wherein the water electrolysis cell is configured to maintain the operating pressure with a range from 0.5 bar to 2 bar” is a functional limitation.  The apparatus of Sebille would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  
As to claim 16, the combination of Sebille and Sasaki teaches the apparatus of claim 1.  The limitation “wherein the water electrolysis cell is configured to maintain the operating pressure at 1 bar” is a functional limitation.  The apparatus of Sebille would be capable of operating so that the pressure of the electrolysis cell is not greater than 2 bar, at least, at a beginning of the process when the apparatus would be expected to be at atmospheric pressure (1 bar) (MPEP 2114).  

Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille and Sasaki as applied to claim 7 above, and further in view of US Patent Application Publication No. 2016/0368789 to Manabe et al. (Manabe) and further in view of US Patent Application Publication No. 2013/0126360 to Ise et al. (Ise).
As to claims 4 and 5,the combination of Sebille and Sasaki teaches the apparatus of claim 3.  However, Sebille fails to further teach that the apparatus comprises heat exchangers.  However, Manabe also discusses water electrolysis apparatus and teaches that heat exchangers should be provided on both the anode side and cathode side recycle lines (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sebille with the addition of heat exchangers to both the anode side and cathode side discrete recycle lines as taught by Manabe in order to allow for temperature control.  
However, Manabe is silent as to specifically how these heat exchanger operate, and thus is silent as to the provision of coolant.  However, Ise also discusses heat exchanger for use in water electrolysis cell system and teaches that the heat exchangers effectively operate with a common coolant flow loop to all heat exchangers, the coolant not in mass contact with the electrolytic fluids (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchangers of the combination with a common coolant loop, thus heat exchangers that are thermally coupled, as taught by Ise with the expectation of effectively providing heat exchange in the system of the combination.  
As to claim 6, the combination of Sebille and Sasaki teaches the apparatus of claim 3.  However, Sebille fails to further teach that the apparatus comprises heat exchangers.  However, Manabe also discusses water electrolysis apparatus and teaches that heat exchangers should be provided on both the anode side and cathode side recycle lines for temperature control (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sebille with the addition of heat exchangers in order to allow for  temperature control as taught by Manabe.  Manabe teaches that the heat exchangers are separately provided to the anode and cathode sides recycle lines; however, as Sebille teaches that the anode side and cathode side return lines join together upstream of the cell, it would have been obvious to one of ordinary skill in the art at the time of filing that a single heat exchanger could be equivalently provided both at a mix point and downstream of the mix point with the expectation of effectively allowing temperature control in all three scenarios.  
However, Manabe is silent as to specifically how these heat exchanger operate, and thus is silent as to the provision of coolant.  However, Ise also discusses heat exchanger for use in water electrolysis cell system and teaches that the heat exchanger effectively operate with a coolant flow loop that is not in mass contact with the electrolytic fluids (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanger of the combination with coolant as taught by Ise with the expectation of effectively providing heat exchange in the system of the combination.  

Claims 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille and Sasaki as applied to claim 3 above, and further in view of US Patent Application Publication No. 2012/0080027 to Navo Gilabertei (Navo).
As to claims 10, 11 and 12, the combination of Sebille and Sasaki teaches the apparatus of claim 3.  As discussed above, Sebille teaches that the apparatus operates based on natural circulation and self-pressurization (Page 1, Lines 37-47).  Sebille further teaches that oxygen is generated at half the rate of hydrogen and as such the storage container for oxygen is half the size of the storage container for hydrogen (Page 2, Lines 50-57) and that pressure equalization between opposite sides of the system is important (Page 1, Lines 48-56).  However, Sebille fails to contemplate any relative dimensions of the first line, the line for the output of oxygen, and the third line, the line for output of twice the amount of hydrogen.  
However, Navo discusses natural circulation in pipe systems and teaches that by optimization of pipe diameters pressure drops can be controlled for improved natural circulation (Paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that the natural circulation of Sebille could be optimized by optimizing the diameters of the pipelines, as Sebille specifically teaches that the amount of gases, and thus volume and pressure thereof, are different on the hydrogen and oxygen sides of the cell, it would have been obvious to one of ordinary skill in the art to optimize the diameters separately for enhancing natural circulation (MPEP 2144.05).   Thus optimizing to account for a difference in volume between the hydrogen and oxygen formed as a result of the water electrolysis and rendering obvious embodiments wherein the cross sectional area of the third line is at least twice the cross sectional area of the first line.  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sebille and Sasaki as applied to claim 7 above, and further in view of Manabe.
As to claim 13, the combination of Sebille and Sasaki teaches the apparatus of claim 7.  Sebille further teaches that the second line (42) and the fourth line (43) are discrete at a first section and then are connected with a connection line at a second section for combined input into the cell (10) (Figure 1).  However, Sebille fails to further teach that the apparatus comprises a first heat exchanger in the second line in the discrete section and a second heat exchanger in the fourth line in the discrete section.    
However, Manabe also discusses water electrolysis apparatus and teaches that heat exchangers should be provided on both the anode side and cathode side recycle lines (Paragraph 0031; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Sebille with the addition of heat exchangers to both the anode side and cathode side discrete recycle lines as taught by Manabe in order to allow for temperature control.  
As to claim 14, the combination of Sebille, Sasaki and Manabe teaches the apparatus of claim 13.  Sebille further teaches that the connection line is disposed integral with the bottom of the electrolysis cell (10) at the bottom of the electrolysis device (Figure 1).

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.
Applicants argue that Allen fails to specifically teach that the electrolysis cell is a water electrolysis cell for producing hydrogen gas and oxygen  gas, Allen rather teaching an anode product of a mixed oxidant.  However, it is important to note that the claims are apparatus claims, the apparatus of Allen would be capable of acting to produce oxygen gas in the anode depending upon the feed and operating conditions applied to the apparatus (MPEP 2114).
Applicants further argue that Sebille fails to teach that a pressure of not greater than 2 bar, specifically arguing that Sebille requires increasing pressure up to the pressure of liquefying the gases.  However, it is first important to note that this limitation, as discussed above, is a functional limitations.  Furthermore, it is important to note that the pressure discussion of Sebille relates to the storage containers for the generated hydrogen and oxygen gases and not to the pressure of the cell.  It is clear that the electrolysis cell itself is not operating at pressures of liquefying hydrogen and oxygen as the products are specifically produced as gases, furthermore, it would be difficult and hazardous to operate the entire system, including the cell, pipelines, valves, and seals, rather than just the storage tanks, at this high of a pressure.  The limitation does not require that all parts of the system are at the pressure of not greater than 2 bar, but merely the electrolysis cell, and the Examiner maintains that Sebille would be capable of operating the cell at this pressure, particular at start up, as discussed above.  
Applicants further argue that Manabe merely mentions heat exchangers but does not specifically teach “temperature control”; however, it is unclear as to what a heat exchange would be utilized for beyond controlling a temperature.  Furthermore, Applicant’s argue that there would be no reason to separately provide heat exchangers in the lines of Sebille as the lines of Sebille join together.  However, the Examiner does not agree.   The Examiner maintains that it would be obvious to provide heat exchangers at any point in the lines, including separately, at a mix point or downstream of a mix point and that all would have their advantages and disadvantages, for example, a single heat exchanger would obviously eliminate additional equipment whereas separate heat exchangers could allow for more structural flexibility in the location of these structures in actual practice of the apparatus or smaller physical individual structures.  
Furthermore, Applicants argue that the modification of Sebille with heat exchangers is impermissible as Sebille is concerned with increasing pressure and heat exchangers would inherently decrease pressure.  However, the Examiner disagrees, Sebille is concerned with pressure control and pressure equalization with storage containers that reach high pressures.  Sebille does not teach that there can be no pressure loses in the system as a whole and thus does not teach away from such a modification.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794